Citation Nr: 1520751	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-26 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include obsessive-compulsive disorder, generalized anxiety disorder, major depressive disorder, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active service from September 1968 to July 1970
This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2011 and January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, the Veteran has asserted entitlement to various acquired psychiatric disorder.  Evidence of record suggests that his symptoms have been attributed to various diagnoses as well.  In light of this and the Court's decision in Clemons, the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.


FINDING OF FACT

The Veteran's current psychiatric disorder manifested in service.


CONCLUSION OF LAW

The criteria for service connection for obsessive compulsive disorder with major depressive disorder and generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for an acquire psychiatric disorder.  He asserts that his current psychiatric condition, whatever it may be, preexisted service and was aggravated therein.  See December 2013 Appellant's Brief.

I. Presumption of Soundness

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2014); VAOPGCPREC 3-2003. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In sum, the law as interpreted under Cotant and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. at 1096 . 

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

As an initial matter, the evidence of record establishes that the Veteran has a current disability.  The Veteran symptoms have consistently resulted in diagnosis of obsessive-compulsive disorder.  Diagnoses of major depressive disorder and generalized anxiety disorder have also been made.  April 2011 VA Examination Report, October 2011 Examination Report Dr. T.B.T., July 2013 VA Examination Report, November 2013 Examination Report Dr. A.H.F.  

Turning to the evidence of record, the Veteran indicated on his July 1968 enlistment Report of Medical History that he either had, or at that time was suffering from, frequent trouble sleeping, depression or excessive worry, and nervous trouble.  In the Physician's Summary section of the same document, the medical examiner noted "insomnia" and "depressed - no problem - no psych care."  The Report of Medical Examination, completed by the medical examiner at the same time, indicates a normal psychiatric clinical evaluation.  As the medical examiner indicated "no problem" with depression and recorded a normal psychiatric clinical evaluation the Board cannot conclude that a psychiatric disorder of any nature was noted when the Veteran was examined, accepted and enrolled in service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

In regards to rebutting the presumption of soundness, the Board finds that clear and unmistakeable evidence demonstrates that a psychiatric disorder existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Based on the Veteran's self-reported history, reviews of the Veteran's medical history, and physical examinations, two VA examiners and two non-VA examiners have all concluded that the Veteran's current  psychiatric disorder preexisted the Veteran's active service.  April 2011 VA Examination Report, October 2011 Examination Report Dr. T.B.T., July 2013 VA Examination Report, November 2013 Examination Report Dr. A.H.F.  So while a psychiatric disorder was not noted upon entry into service the Boards finds the four medical opinions to be clear and unmistakable evidence demonstrating the existence of the Veteran's psychiatric disorder prior to active service.  The Board reaches this conclusion because these are the only opinions of record so no medical opinion stands to the contrary.  

In order to rebut the presumption of soundness, it is not sufficient to find that clear and unmistakable evidence demonstrates that a psychiatric disorder preexisted service.  VA must also find clear and unmistakable evidence that a psychiatric disorder was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The April 2011 VA examiner concluded he could not comment on whether the Veteran's military service exacerbated his psychiatric disorder without resorting to mere speculation.  Dr. T.B.T.'s October 2011 opinion indicates the Veteran's "military service in Vietnam may have further exacerbated his symptoms ..." and is, therefore, too speculative to be the basis of a conclusion about aggravation.  Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).
This leaves the July 2013 VA's examiner's opinion and the November 2013 opinion of Dr. A.H.F., which come to opposite conclusions.  The July 2013 VA examiner indicated that the Veteran's psychiatric disorder was clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event, or illness.  Dr. A.H.F. concludes that "[w]hile in the Army his [the Veteran's] anxiety worsened, and obsessive-compulsive patterns, previously minor, became dominant and have continued to impact his daily functioning, both socially and occupationally."  As the medical opinions of record are divided on the issue of whether the Veteran's psychiatric disorder was not aggravated by active service, the Board cannot conclude that such a fact has been shown by clear and convincing evidence.  Therefore, the presumption of soundness is not rebutted.  

II. Service Connection

As the presumption of soundness applies the Board will address the issue of direct service connection not service connection based on aggravation of a preexisting condition.  
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

As noted the Veteran's symptoms have resulted in diagnoses of obsessive-compulsive disorder, major depressive disorder, and generalized anxiety disorder.  Therefore, the remaining issue is whether there is a nexus between his current psychiatric disorder and an in-service incurrence of a disease or injury.


As of the medical opinions of record, both VA and non-VA, conclude the Veteran's current acquired psychiatric disorder preexisted service it is implied that the Veteran suffered from the disorder while in-service.  April 2011 VA Examination Report, October 2011 Examination Report Dr. T.B.T., July 2013 VA Examination Report, November 2013 Examination Report Dr. A.H.F.  As the presumption of soundness has not been rebutted the Board has no choice but to conclude that the Veteran was not suffering from a psychiatric disorder at the time he was examined, accepted and enrolled for service.  Therefore, it is the Board's determination that the medical evidence indicating the Veteran suffered from his current psychiatric disorder during service show that the Veteran's current psychiatric disorder manifested during service.  
  
In summation, the Veteran is presumed sound when he was examined, accepted and enrolled for service, i.e. he was not suffering from a psychiatric disorder when he started active duty service.  The medical evidence of record shows the Veteran was suffering from his current psychiatric disorder during service supporting a finding that the Veteran's current acquired psychiatric disorder manifested in service.  As a result, service connection for obsessive compulsive disorder with major depressive disorder and generalized anxiety disorder is granted.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.304.

III. PTSD

In conclusion, the Board would like to address the issue of PTSD.  The Veteran's initial claim was for a "mental health condition to include PTSD."  Moreover, a review of the Veteran's VA medical records shows some treatment for a diagnosis of PTSD.  However, also included in the VA medical records is an August 2010 Mental Health Initial Evaluation Note ruling out PTSD and diagnosing obsessive compulsive disorder.  Furthermore, none of the examinations of record resulted in a diagnosis of PTSD.  April 2011 VA Examination Report, October 2011 Examination Report Dr. T.B.T., July 2013 VA Examination Report, November 2013 Examination Report Dr. A.H.F.  More specifically, the April 2011 VA examiner specifically found that the Veteran's condition did not meet the diagnostic criteria "because there is no avoidance of trauma-related stimuli, and scant report of intense emotional reaction to stressor event."  In light of this, while the Veteran may have received some treatment for PTSD the Board concludes the weight of the evidence supports a finding that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD.

 
ORDER

Service connection for obsessive compulsive disorder with major depressive disorder and generalized anxiety disorder if granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


